Mr. Justice Barnes delivered the opinion of the court. 7. Evidence, § 433*—what hypothetical questions are proper. Hypothetical questions as to matters of expert knowledge assuming facts with reference to the injuries and health of the plaintiff and concluding with the question as to whether the physical conditions described were caused by the accident, held not improper where it appeared that the defense was directed mainly to the condition of the street where the accident occurred and the claim of contributory negligence, although some effort was made to show that some of the conditions referred to in the questions might have resulted from previous illnesses and others from drinking habits.. 8. Municipal corporations, § 973*—what is street. Where a thoroughfare was paved and used for traffic and street cars and was patrolled by city officers, its existence as a street was prima facie shown.